Citation Nr: 0720555	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  00-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected Reiter's 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In June 2002, the Board denied the veteran's claim of 
entitlement to service connection for spondylolysis of the 
lumbar spine, to include as secondary to Reiter's syndrome.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  In December 2002, the 
veteran and VA filed a Joint Motion for Remand in order for 
the Board to adequately describe the reasons and bases for 
its findings and conclusion and to fully address whether the 
duty to notify had been satisfied.  A January 2003 Order of 
the Court granted the joint motion, vacating the Board's 
decision and remanding the case for readjudication in 
compliance with the terms of the joint motion.

This claim was also remanded by the Board for additional 
development in May 2001, July 2003, March 2004, and August 
2005.  It is once again before the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  

The issue of entitlement to a low back disability is 
currently on appeal before the Board.  The veteran has 
claimed this disability as secondary to his service-connected 
Reiter's syndrome.  Records indicate the veteran was placed 
on temporary disability retirement due to Reiter's syndrome, 
and service medical records reflect that the veteran 
complained of back pain in service.  

Even though the Reiter's syndrome issue is not currently 
before the Board, it must be discussed in order for the Board 
to adequately address the claim of service connection for a 
low back disability.  In a December 1985 rating decision, the 
veteran was service connected for Reiter's disease manifested 
as chronic arthritis.  Pain in the legs and back were 
attributed to Reiter's disease.  The veteran was assigned a 
noncompensable disability evaluation because no clinical 
evidence of arthritis was found during his VA examination, 
nor was there limitation of motion, swelling, numbness, or 
atrophy.  An increased rating was denied in August 2000 
because, according to the December 1999 VA examination 
report, the veteran's Reiter's syndrome was in remission and 
there was no evidence of residuals.

In a March 2002 rating decision, the veteran's disability 
evaluation was increased to 20 percent for Reiter's syndrome 
with migrating arthralgia, tendinitis, and capsulitis under 
38 C.F.R. § 4.71a, Diagnostic Code 5009.  The decision noted 
that the January 2002 VA examination report's diagnosis of 
migrating arthralgia, tendonitis, and capsulitis from 
Reiter's syndrome was based on the veteran's subjective 
complaints.  It was noted that these symptoms would be 
evaluated as one disability under the provisions for Reiter's 
syndrome.  It was further noted that the veteran did not show 
objective findings of disability.  The RO further noted that 
there was sufficient evidence to show the severity of the 
veteran's disability is greater than a  noncompensable 
rating.  Therefore, a 20 percent rating was assigned.  The RO 
further stated that it considered the issue of service 
connection for tendonitis of the shoulders granted, as it was 
a part of the veteran's Reiter's syndrome.  

In a rating decision from July 2002, the veteran's disability 
rating for Reiter's syndrome with migrating arthralgia, 
tendinitis to include shoulders and capsulitis, was increased 
from 20 percent to 30 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5009-5002.  The decision stated that 10 
percent of this rating was for slight limitation of motion of 
the cervical spine, and 20 percent was given for moderate 
limitation of motion of the lumbosacral spine.  (These 
ratings come from 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5292 (2002).)  The veteran did not object to this assigned 
rating, and there has been no further adjudication of this 
issue.  

While the Reiter's syndrome claims were being adjudicated, 
the claim that is currently before the Board, service 
connection for a low back disability, has also been ongoing.  
The veteran was given a VA examination in December 1999.  The 
January 2000 examination report diagnosed L5 spondylosis.  It 
noted that there was no evidence of active joint inflammation 
and no radiographic evidence of chronic joint damage.  

In an August 2000 rating decision, the veteran's low back 
disability claim was denied as being not well grounded, as 
there was no evidence of a link between the veteran's 
diagnosed L5 spondylosis and his Reiter's disease.  The 
veteran appealed this denial.

In May 2001, the Board remanded the veteran's claim for a VA 
examination that was to (1) diagnose any back disability, 
and, if L5 spondylosis is found, (2) determine whether the L5 
spondylosis was (a) separate from Reiter's syndrome, or (b) 
proximately due to or worsened by Reiter's syndrome.

A January 2002 x-ray report indicated a negative lumbosacral 
spine.  The January 2002 VA fibromyalgia examination report 
gave a diagnostic impression of chronic low back pain.  The 
report stated that Reiter's syndrome and spondylolysis (as 
opposed to spondylosis) at L5 contributed equally to the 
veteran's low back pain.  The examiner further stated that 
spondylolysis is a congenital vertebral abnormality, and that 
Reiter's syndrome does not cause spondylolysis.  A January 
2002 VA joint examination report noted Reiter's syndrome, by 
record.  

In June 2002, the Board denied the veteran's claim based on 
the January 2002 VA fibromyalgia examiner's statement that 
spondylolysis is congenital and not caused by Reiter's 
syndrome.  After the June 2002 decision was vacated by the 
CAVC, remanded by the Board, and again denied by the RO, the 
decision was again before the Board for review.

In March 2004, the Board remanded the claim for the purpose 
of obtaining a medical opinion on whether the veteran's 
diagnosed spondylolysis, which was said to be a congenital 
condition, was aggravated by the veteran's military service 
itself.  The March 2004 VA medical opinion, however, 
addressed the issue of whether the veteran could have 
spondylosis that was aggravated by service.  The examiner 
stated that the veteran did not have spondylosis and cited x-
rays taken before and after December 1999 that did not show 
spondylosis.  It was the examiner's opinion that the January 
2000 diagnosis of L5 spondylosis was based on a misreading of 
the December 1999 x-rays.  The examiner noted that there was 
no evidence of any arthritic change of any kind noted on any 
other x-ray.  Because the veteran did not have spondylosis, 
spondylosis was not at least as likely as not worsened by 
service.  

In its March 2005 supplemental statement of the case, the AMC 
denied entitlement to service connection for spondylosis 
because the veteran had no current disability.  

In August 2005, the Board again remanded the veteran's claim 
in order to solicit the medical opinion requested in the 
March 2004 Board remand.  That is, the August 2005 remand 
requested an etiology opinion for the veteran's 
spondylolysis.  

In April 2006, the veteran was x-rayed in conjunction with 
his VA examination.  The radiologist noted an impression of a 
tiny anterior spur at L4, and noted mild sclerotic changes in 
the sacroiliac joint.   

The April 2006 VA examination report and addendum diagnosed 
L5 spondylolysis.  It was noted that degenerative disc 
disease in the veteran's back, along with instability in L5-
S1, could certainly account for the back pain.  The May 2006 
addendum stated the examiner's belief that the veteran did 
not have Reiter's syndrome.  Therefore, Reiter's syndrome 
would not aggravate the veteran's back condition.  The 
examiner further stated his belief that the back condition 
was aggravated by spondylolysis and the veteran's weight.  In 
an August 2006 addendum, the examiner stated that the veteran 
never had Reiter's syndrome, but that he did have 
degenerative disc disease that was progressively worsened 
over time.  

In a January 2007 supplemental statement of the case, the AMC 
denied the veteran's claim because of the April 2006 VA 
examiner's opinion that the veteran suffered from lumbar 
spondylolysis of some other undetermined etiology, and 
because the veteran's problem was progressively worsening 
degenerative disc disease.  It also noted that Reiter's 
syndrome could not have caused or aggravated his back 
disability.

The evidence that is currently of record leaves several 
issues that need to be addressed before this claim may be 
decided.  First of all, it appears that the Board still does 
not have a comprehensive diagnosis and etiology opinion on 
the veteran's current back disability.  

Various opinions diagnose L5 spondylolysis, and the January 
2002 VA examination report stated that spondylolysis is a 
congenital condition.  The evidence of record further appears 
to conclude that Reiter's syndrome has neither caused nor 
aggravated the veteran's spondylolysis.  However, there is 
still no medical opinion of record discussing whether the L5 
spondylolysis may have been aggravated by the veteran's 
military service itself.  (The Board again notes that that 
veteran's service medical records reflect complaints of back 
pain while the veteran was in service.)  On remand, the AMC 
should schedule a VA examination and request an etiology 
opinion on whether the veteran's L5 spondylolysis was at 
least as likely as not aggravated by his military service.

Next, while it appears that the "degenerative disc disease" 
noted in the April 2006 VA examination report and addenda is 
referring to the L5 spondylolysis, this matter requires 
clarification to ensure the degenerative changes in question 
are no more than just the congenital changes that are already 
going to be considered on remand.  Therefore, any medical 
opinion requested on remand should affirmatively diagnose 
every current low back disability and discuss whether it was 
at least as likely as not caused or aggravated by (1) the 
veteran's military service, or (2) Reiter's syndrome or any 
other service-connected disability.

The remaining issues are impacted by the veteran's current 
Reiter's syndrome diagnosis and disability rating.  First, 
the Board notes that the veteran was initially compensated 
for his Reiter's syndrome in a March 2002 rating decision 
because of migrating arthralgia, tendonitis, and capsulitis.  
The rating decision also expressly noted that this rating 
compensated the veteran's shoulder tendonitis and that, 
therefore, the claim of service connection for shoulder 
tendonitis should be considered granted.  However, the July 
2002 rating decision, which increased the veteran's Reiter's 
syndrome compensation from 20 percent to 30 percent, 
expressly states that 10 percent of this disability rating 
compensates slight limitation of motion of the cervical spine 
and 20 percent compensates moderate limitation of motion of 
the lumbosacral spine.  

There is no indication that the current Reiter's syndrome 
disability rating of 30 percent is compensating the 
generalized arthralgia, shoulder tendonitis, or other 
symptoms that were the basis of the 20 percent disability 
rating.  Given the inconsistent explanations for these 
disability ratings, the Board cannot determine whether 
granting service connection for a low back disability, if in 
order, would violate the rule against pyramiding, which 
prohibits the compensation of a single set of symptoms under 
multiple diagnostic codes.  See 38 C.F.R. § 4.14 (2006); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The 
Board has therefore determined that the propriety of the 
evaluation of the veteran's Reiter's syndrome is inextricably 
intertwined with the issue on appeal concerning whether 
service connection is warranted for a low back disability.  
Therefore, this case must once again be remanded for 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO is asked to clarify its rating 
of the veteran's service-connected 
Reiter's syndrome, which is currently 
classified as Reiter's syndrome with 
migrating arthralgia, tendinitis to 
include shoulders and capsulitis, under 
38 C.F.R. § 4.71a, Diagnostic Code 5009-
5002.  The RO should expressly state which 
symptoms are being compensated by this 
rating and should express whether, or the 
extent to which, this rating contemplates 
those symptoms cited in the rating 
decisions from March 2002 and July 2002.  
If the RO determines that shoulder 
tendonitis is not compensated by the 
current rating, the RO should develop this 
as a service connection claim.

Any additional development deemed 
necessary should be undertaken, to include 
scheduling the veteran for an appointment 
with a rheumatologist

2.  The veteran should be afforded a VA 
examination with an individual or 
individuals with the appropriate expertise 
to determine the etiology of any current 
low back disability.  The veteran's claims 
file must be made available to and be 
reviewed by the examiner.  Particular 
attention should be paid to the other VA 
examination reports and medical opinions 
on file.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests, including x-rays, 
and studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiner should diagnose all current 
low back disabilities and any other 
current disability that may be manifested 
by low back pain.  The examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability or more) that any current low 
back disability (1) originated in service, 
(2) was aggravated during service, or (3) 
is otherwise etiologically related to (a) 
service, (b) Reiter's syndrome, or (c) any 
other service-connected disability.  
Special attention should be paid to the 
past diagnoses of L5 spondylolysis (as 
opposed to spondylosis), and the examiner 
should expressly state whether it is at 
least as likely as not that any current L5 
spondylolysis was aggravated by service.

A complete rationale for all opinions must 
be provided.  Where appropriate, the 
examiner should discuss the medical 
evidence of record, including the 
veteran's service medical records and the 
other VA examination reports and medical 
opinions.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




